The appellant was indicted, tried, and convicted of assault and battery with intent to commit a felony. He was fined in the sum of $225.00 and sentenced to a term of seventy-eight days in the Indiana State Farm. His motion for a new trial was overruled, and he appealed to this court.
In the preparation of his brief he has failed wholly to comply with Clause 5 of Rule 22 (Revised Rules of 1933, Clause 6, Rule 21) of this court, in this: The brief does not contain under the heading "Propositions and Authorities" a copy of each assigned error relied on. No where in the brief is to be found a proposition, point or authority. A condensed recital of the evidence is followed immediately by appellant's argument. No question is presented for decision.
Because of appellant's total failure to comply with said rule and present a question for the court's determination, the appeal is dismissed. *Page 562